Walton, J.
The exceptions state that the plaintiff’s counsel offered cumulative testimony after the defendant had closed his testimony, which, on objection of the defendant, was excluded.
The exclusion was erroneous. If the presiding judge had sea*215sonably notified the plaintiff that he would be required to put in the whole of his evidence before stopping, and that cumulative evidence would not be received afterwards, the exclusion would have beeen correct. But the enforcement of the rule without such notice is erroneous. And the notice must come from the court. It is not competent for one of the parties to give the notice, and then insist upon the enforcement of the rule. So held in Moore v. Holland, 36 Maine, 14; and in Dane v. Treat, 35 Maine, 198.
It is unnecessary to consider the other points raised by the bill of exceptions. Exceptions sustained.
Appleton, C. J., Cutting, Barrows, Daneoeth and Peters, JJ., concurred.